Order modified so as to provide that the appeal from the City Court of Buffalo be dismissed, with ten dollars costs, and as so modified the order is affirmed, without costs of this appeal to either party. Held, that the Special Term should in the first instance have dismissed the appeal from the City Court, the statute* not authorizing entry of any judgment on discontinuance of action in City Court upon plea that title to real property would come in question. All concurred, except Kruse, P. J., who dissented and voted for reversal of the order and denial of the motion.

 See Daws of 1909, chap. 570.—[Rep.